Case 0:20-cv-60114-RS Document 37 Entered on FLSD Docket 06/17/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-60114-CIV-SMITH/VALLE

 ZHEJIANG DONGRI IMPORT
 & EXPORT CO. LTD.,

        Plaintiff,

 v.

 NEOPTX, LLC,

        Defendant,

 and

 BANK OF AMERICA, N.A.,

       Garnishee.
 ______________________________________/


                 ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on the Magistrate Judge’s Report and Recommendation to

 District Judge [DE 36], in which the Magistrate Judge recommends granting Plaintiff’s Motion for

 Final Judgment of Garnishment [DE 34]. No objections have been filed in response to the Report

 and Recommendation.          Thus, having reviewed the Magistrate Judge’s Report and

 Recommendation, the record, and given that the parties did not object, it is

        ORDERED that:

        1.      The Report and Recommendation to District Judge [DE 36] is AFFIRMED and

        ADOPTED in part.
Case 0:20-cv-60114-RS Document 37 Entered on FLSD Docket 06/17/2021 Page 2 of 2




       2.      Plaintiff’s Motion for Final Judgment of Garnishment [DE 34] is GRANTED in

       part.

       3.      The Court will enter a separate Final Judgment order.

       4.      This case is CLOSED.

       DONE AND ORDERED in Fort Lauderdale, Florida this 17th day of June, 2021.




       cc:     Counsel of record




                                               2
